DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 05/04/2022.
Claims 1, 8, 15 and 21-23 have been amended.
Claims 2-3, 9, 10, 12, 16, 17, and 19 have been cancelled.
Claims 24-29 have been added.
Claims 1, 4, 6-8, 11, 13-15, 18, and 20-29 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive.

On pg. 13 of the Remarks, Applicant essentially argues:
For at least the reasons presented in the interview and without acquiescing in the Examiner’s rejection, the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least “identifying, by the device and from multiple priority queues, a priority queue to be used for scheduling the data processing job, wherein identifying the priority queue is based on one or more of: the data processing job being associated with the at least one job dependency, the requested resources, or a user associated with the data processing job” as recited in claim 1, as amended.


Examiner respectfully disagrees. Shi discloses in at least pg. 175, § 4.5; and pg. 168 a plurality of priority queues respectively corresponding to different VM types where each VM type represents a set of resources with a corresponding cost. Shi assigns the task to the queue of the VM type which can complete the task by the requested time using the requested budget and thus identifies the priority queue to be used for scheduling the data processing job, wherein identifying the priority queue is based on…the requested resources. 
Examiner additionally notes the following from references not relied upon relevant to the argued subject matter:

US 8,612,990 B1:
“Queues 432 may include a number of buffers (e.g., first-in-first-out (FIFO) queues). In one implementation, and as previously mentioned, queues 432 may be implemented on a per-user, per-priority, and per-storage device basis. That is, priority rate scheduler 430 may maintain a separate queue for each combination of a user, priority, and storage device. Incoming operations, received from load balancer 220, may be input to the appropriate one of queues 432” (col. 7, 56-64).

US 10,884,787 B1
“new task executions initiated at the on-demand code execution system 110 (e.g., via an API call) may be placed on the execution queue 124 and processed, e.g., in a first-in-first-out order. In some embodiments, the on-demand code execution system 110 may include multiple execution queues 124, such as individual execution queues 124 for each user account. For example, users of the on-demand code execution system 110 may desire to limit the rate of task executions on the on-demand code execution system 110 (e.g., for cost reasons). Thus, the on-demand code execution system 110 may utilize an account-specific execution queue 124 to throttle the rate of simultaneous task executions by a specific user account. In some instances, the on-demand code execution system 110 may prioritize task executions, such that task executions of specific accounts or of specified priorities bypass or are prioritized within the execution queue” (col. 10, li. 26-50).

US 20140033212 A1:
“queuing, with the queue controller, the work request for execution by one or more computer systems in the cloud computing environment. In an aspect, the work request is queued based on the determined status of the work request. For example, if the status of the work request indicates that the requested computing job should be performed on a particular system and/or a particular time, queuing the request for execution can take those factors into account. Similarly if the status of the request indicates a particular ordering or priority, during the request and take that ordering and/or priority into account as well” (¶0042).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8, 11, 13-15, 18, and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Buyya et al. (Market-Oriented Grid and Utility Computing – Chapter 14: SPECIFICATION, PLANNING, AND EXECUTION OF QoS-AWARE GRID WORKFLOWS) in view of Wieczorek et al. (Applying Advance Reservation to Increase Predictability of Workflow Execution on the Grid) in further view of Shi et al (Elastic resource provisioning for scientific workflow scheduling in cloud under budget and deadline constraints).


Claims 1, 7, 8, 14 and 15:
Buyya discloses the limitations as shown in the following rejections:
receiving, by a device, a job request, the job request including: data specifying a data processing job (activity/task) to be executed by a virtual computing environment (service/virtual organization (VO)) job timing data specifying a requested completion time (“endTime” constraint) at which the data processing job is to be completed, and job cost data specifying requested resources (price/cost constraint; i.e. currency cost restriction - Claim 7, 14) to be used to perform the data processing job; obtaining, by the device, a job map (abstract workflow) that specifies, for the data processing job, at least one job dependency (pg. 312, § 14.3.1; pg. 315-316; pg. 319 last para. – 320, first para. and Fig. 14.7),
“A Grid workflow W is a pair (A,D), where A is a finite set of activities and D is a finite set of activity dependencies. Each activity dependency is associated with an ordered pair of activities. A service is a software entity that performs the work specified by an activity…quality of service (QoS) refers to a set of properties that specify requirements regarding a specific activity or the whole workflow. The requested QoS indicates requirements of the user (e.g., maximum price and execution time) for a specific activity.” (pg. 312, § 14.3.1) 


obtaining, by the device, a data processing schedule (concrete workflow/service mapping(s)) that specifies, for at least one other data processing job associated with the at least one job dependency, at least one expected completion time; determining, by the device and based on the job request, the job map, and the data processing schedule, that the data processing job is incapable (QoS constraints cannot be met) of being completed by the requested completion time or using the requested resources (see at least pg. 317, para. 1-4; 322-325, § 14.4.2.2-14.4.2.4) where Buyya details the procedure which attempts to find appropriate services for each of the workflow activities/tasks that conform to the QoS constraints including endTime and price wherein: 
“The sample abstract workflow specified in Figure 14.9 is transformed into a concrete workflow using the workflow planner component. The aim of this component is to automate the selection of services in accordance with the requested QoS (pg. 322, § 14.4.2)…the WF planner selects appropriate services, which fit into global or local constraints…If no suitable service is found, the user has either to change the candidate registries or to modify the constraints” (pg. 324, para. 1).

As shown above, Buyya detects that one or more of the activities is cannot be completed in accordance with the requested QoS constraints and providing a notification to the user, but Buyya does not disclose determining suggested timing data or the remaining related limitations of claim 1.
Wieczorek, however, discloses (pg. 1, § 1-2) an analogous scheduler method for mapping tasks (data processing job) to grid resources based on a workflow graph (job map that specifies, for the data processing job, at least one job dependency) in accordance with requested QoS parameters such as timeframe (job timing data specifying a requested completion time). Wieczorek employs (pg. 2-3, § 5 and Fig. 1-2) a negotiation-based scheduling protocol which first requests a time slot in the processor schedule that conforms to the user’s timeframe and further teaches: 
determining, by the device (Workflow Planning & Execution system) and based on determining that the data processing job is incapable of being completed by the requested completion time (within the timeframe) or using the requested resources, suggested timing data specifying a suggested time (“alternative offers according to the available slots close to the requested…timeframe”) at which the data processing job is to be completed, the suggested time being different from the requested completion time; (pg. 3, col. 1, para. 1-3). 
providing, by the device and to another device (client), a notification including the suggested timing data; receiving, by the device and from the other device, data indicating selection of the suggested timing data (“alternative options which are generated and offered to the client by the attentive algorithm (offers before the requested timeframe are also generated, if possible). It is then up to the client to select one of the offers or re-negotiate”) (pg. 3, col. 1, para. 1-3).
providing, by the device…computing environment (node/grid site) with data that causes execution of the data processing job in accordance with the selection (pg. 2, col. 2; pg. 3-4, § 6 for detailed algorithm.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Buyya’s WF scheduling system with that of Wieczorek because it “It enhances the predictability of the Grid and leads towards a Grid with smart middleware having better control over the underlying resources. Furthermore, advance reservation enables Grid resource management to optimize different QoS parameters and enhance resource utilization with better capacity planning” (Wieczorek pg. 2, § 5).
The combination of Buyya/Wieczorek do not specifically employ a priority queue and accordingly do not specifically disclose providing, by the device and based on a priority queue…wherein the priority queue comprises a schedule, for the data processing job and one or more other data processing jobs, and a measure of priority for the data processing job and the one or more other data processing jobs
Shi, however, describes (pg. 167, Abstract) an analogous scheduling mechanism to assign tasks to virtual machines (VMs) and discloses the limitations:
receiving, by a device (“scheduling mechanism”), a job request, the job request including: data specifying a data processing job (task) to be executed by a virtual computing environment (VM) job timing data specifying a requested completion time (deadline) at which the data processing job is to be completed, and job cost data specifying requested resources (budget) to be used to perform the data processing job; obtaining, by the device, a job map (directed acyclic graph (DAG)) that specifies, for the data processing job, at least one job dependency (pg. 168, col.1 and Fig. 1)
identifying, by the device and from multiple priority queues (queues for respective VM types), a priority queue to be used for scheduling the data processing job, wherein identifying the priority queue is based on…the requested resources; providing, by the device and based on a priority queue, the virtual computing environment (VM) with data that causes execution of the data processing job…wherein the priority queue indicates, for a plurality of processing jobs, corresponding measures of priority (deadline + priority/importance indicator), wherein the plurality of processing jobs include the data processing job (see at least pg. 175, § 4.5; pg. 168). Exemplary quotations:
“Each job is composed of connected tasks with execution dependencies. These dependencies can be represented in the form of directed acyclic graph (DAG). These tasks need to be processed in order, and they have different execution time on different VM types. Different VM types have different price. Therefore the best method is to execute task with a suitable VM in the most cost-efficiency way. Every task has to be assigned to a VM type and put into the waiting queue of this VM type. In every waiting queue, tasks will be scheduled for execution based on their priorities and deadlines” (pg. 168, col.1).

“For each VM type, it has a priority queue. This queue stores all the tasks, which are assigned to run on the VM instance with this VM type. This step is responsible to schedule all the tasks stored in this queue for execution” (pg. 175, § 4.5, para. 1).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scheduling methods of Buyya/Wieczorek to utilize priority queues and different VM types as taught by Shi because it ensures the most important work is completed and prevents budget waste on low priority and/or infeasible job submissions (Shi pg. 167, Abstract; pg. 180, § 6; pg. 168).



Claims 4, 11, and 18:
The combination of Buyya/Wieczorek/Shi discloses the limitations as shown in the rejections above. Furthermore, the combination of Buyya/Wieczorek discloses: wherein receiving the job request comprises: receiving the job request via a user interface; and wherein providing the notification comprises: providing the notification via the user interface (see at least Buyya pg. 321 and 324, para. 1; Wieczorek pg. 2, Fig. 1; pg. 3, col. 1)

Claims 6, 13, and 20:
The combination of Buyya/Wieczorek/Shi discloses the limitations as shown in the rejections above. Furthermore, the combination of Wieczorek and Shi discloses: job cost data specifies at least one of: a virtual memory restriction, a virtual hardware processor allotment, or a proportion of virtual hardware resources (see Wieczorek pg. 3, § 6; in view of Shi pg. 170, § 3.1.2).

Claims 21-23:
The combination of Buyya/Wieczorek/Shi discloses the limitations as shown in the rejections above. Furthermore Buyya discloses (pg. 312, § 14.3.1) wherein the at least one job dependency identifies a data requirement associated with the data processing job. See also Wieczorek pg. 3, § 6 and Shi pg. 170, col. 1, para. 1.

Claims 24, 26, and 28:
The combination of Buyya/Wieczorek/Shi discloses the limitations as shown in the rejections above. Furthermore, Shi discloses (pg. 175, § 4.5; pg. 168) wherein the corresponding measures of priority include ranks of the plurality of data processing jobs disclosing jobs in the priority queues are ordered (rank) primarily by deadline and secondarily by degree of priority/importance.

Claims 25, 27, and 29:
The combination of Buyya/Wieczorek/Shi discloses the limitations as shown in the rejections above. Furthermore, Shi discloses (pg. 175, § 4.5; pg. 168) wherein the corresponding measures of priority are calculated based on characteristics (jobs’ deadline constraints) of the plurality of data processing jobs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
08/20/2022

                                                                                                                                                                                                                                                                                                                                                                                                   /CHARLES M SWIFT/Primary Examiner, Art Unit 2196